DETAILED ACTION
This is in response to the application filed on August 12, 2022 in which claims 1 – 20 are presented for examination.
Status of Claims
Claims 1 – 20 are pending, of which claims 1, 8, and 14 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 10, and 16 recite the limitation "the profiling component."  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests amending these claims to state ‘the profiler.’

Claim Objections
Claim 15 is objected to because of the following informalities: claim 15 refers to “The one or more non-transitory computer-readable storage media of claim 13,” but claim 13 is not directed to “one or more non-transitory computer-readable storage media.”  Claim 13 is a system claim.  The examiner believes that claim 15 should depend from claim 14.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 6 and 8 – 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of U.S. Patent No. 11,442,733. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 17/819605 are broader than the claims of 11,442,733.
11,442,733
17/819605
1. A method, comprising: receiving a computational instruction set (CIS) at a computational storage device (CSD) having a profiler including a profiling component configured to measure one or more execution parameters of the CIS;

executing the CIS at a program slot in a computational storage processor of the CSD; 






monitoring the execution of the CIS by the profiling component of the profiler to generate a log of the execution parameters of the CIS; 

counting executed segments of the CIS to provide trace information; 

providing access to the log and the trace information via at least one of communicating the log to a host in response to receiving a get-log page command and by providing the host access to the log via a peripheral component interconnect express (PCIe) interface; and 

optimizing the CIS using the one or more execution parameters of CIS and the trace information before generating a native instruction set based on the CIS.
1. A method, comprising: 






executing a computational instruction set (CIS) at a program slot in a computational storage processor of a computational storage device (CSD) 

having a profiler configured to measure one or more execution parameters of the CIS; 



generating a log of the execution parameters of the CIS; 

counting executed segments of the CIS to provide trace information; 

providing access to the log and the trace information; and 







optimizing the CIS using the one or more execution parameters of CIS and the trace information.

2. The method of claim 1, wherein the CIS is an enhanced Berkeley Packet Filter (eBPF) instruction set.
3. The method of claim 1, further comprising enabling CIS profiling using the profiling component in response to receiving a non-volatile memory express (NVMe) set feature command from a host.
4. The method of claim 1, further comprising translating the CIS into a native instruction set before executing the CIS.
5. The method of claim 4, wherein the native instruction set is at least one of an advanced risc machines (ARM) instruction set and an RISC instruction set.
6. The method of claim 1, wherein the execution parameters include at least one of (a) total execution time of the CIS, (b) number of times each instruction of the CIS is executed, (c) percentage taken for every branch in the CIS, (d) number of dynamic random access memory (DRAM) memory accessed, and (e) cache utilization ratio.
2. The method of claim 1, wherein the CIS is an enhanced Berkeley Packet Filter (eBPF) instruction set.
3. The method of claim 1, further comprising enabling CIS profiling using the profiling component in response to receiving a non-volatile memory express (NVMe) set feature command from a host.
4. The method of claim 1, further comprising translating the CIS into a native instruction set before executing the CIS.
5. The method of claim 4, wherein the native instruction set is at least one of an advanced risc machines (ARM) instruction set and an RISC instruction set.
6. The method of claim 1, wherein the execution parameters include at least one of (a) total execution time of the CIS, (b) number of times each instruction of the CIS is executed, (c) percentage taken for every branch in the CIS, (d) number of dynamic random access memory (DRAM) memory accessed, and (e) cache utilization ratio.

7. A system, comprising: a storage device; a non-volatile memory express (NVMe) interface to communicate with a host; and a computation system controller (CSC) to store one or more computer program instructions executable on a processor, the computer program instructions comprising: 

receiving a computational instruction set (CIS) at a computational storage device (CSD) having a profiler including a profiling component configured to measure one or more execution parameters of the CIS; 

executing the CIS at a program slot in a computational storage processor of the CSD; 

monitoring the execution of the CIS by the profiling component of the profiler to 



generate a log of the execution parameters of the CIS; 

counting executed segments of the CIS to provide trace information;

providing access to the log and the trace information 
via at least one of communicating the log to a host in response to receiving a get-log page command and by providing the host access to the log via a peripheral component interconnect express (PCIe) interface; and 

optimizing the CIS using the one or more execution parameters of CIS and the trace information before generating a native instruction set based on the CIS.

8. A system, comprising: a storage device; a non-volatile memory express (NVMe) interface to communicate with a host; and a computation system controller (CSC) to store one or more computer program instructions executable on a processor, the computer program instructions comprising: 







executing a computational instruction set (CIS) at a program slot in a computational storage processor of a computational storage device (CSD) 

having a profiler configured to measure one or more execution parameters of the CIS; 

generating a log of the execution parameters of the CIS; 

counting executed segments of the CIS to provide trace information; 

providing access to the log and the trace information; and 







optimizing the CIS using the one or more execution parameters of CIS and the trace information.

8. The system of claim 7, wherein the CIS is an enhanced Berkeley Packet Filter (eBPF) instruction set.
9. The system of claim 7, further comprising enabling CIS profiling using the profiling component in response to receiving an NVMe set feature command from a host.
10. The system of claim 7, wherein the computer program instructions further comprising translating the CIS into a native instruction set before executing the CIS.
11. The system of claim 10, wherein the native instruction set is at least one of an advanced risc machines (ARM) instruction set and an RISC instruction set.
12. The system of claim 7, wherein the 

execution parameters include at least one

of (a) total execution time of the CIS, (b) 

number of times each instruction of the 

CIS is executed, (c) percentage taken for 

every branch in the CIS, (d) number of 

dynamic random access memory (DRAM) 

memory accessed.

9. The system of claim 8, wherein the CIS is an enhanced Berkeley Packet Filter (eBPF) instruction set.
10. The system of claim 8, further comprising enabling CIS profiling using the profiling component in response to receiving an NVMe set feature command from a host.
11. The system of claim 8, wherein the computer program instructions further comprising translating the CIS into a native instruction set before executing the CIS.
12. The system of claim 11, wherein the native instruction set is at least one of an advanced risc machines (ARM) instruction set and an RISC instruction set.
13. The system of claim 8, wherein the execution parameters include at least one of (a) total execution time of the CIS, (b) number of times each instruction of the CIS is executed, (c) percentage taken for every branch in the CIS, (d) number of dynamic random access memory (DRAM) memory accessed.
13. One or more tangible non-transitory computer-readable storage media encoding computer-executable instructions for executing on a computer system a computer process, the computer process comprising: 

receiving a computational instruction set (CIS) at a computational storage device (CSD) having a profiler including a profiling component being configured to measure one or more execution parameters of the CIS; 

executing the CIS at a program slot in a computational storage processor of the CSD; 


monitoring the execution of the CIS by the profiling component of the profiler to 

generate a log of the execution parameters of the CIS; 

counting executed segments of the CIS to provide trace information; 

providing access to the log and the trace information via at least one of communicating the log to a host in response to receiving a get-log page command and by providing the host access to the log via a peripheral component interconnect express (PCIe) interface; and 

optimizing the CIS using the one or more execution parameters of CIS and the trace information before generating a native instruction set based on the CIS.

14. One or more non-transitory 
computer-readable storage media encoding computer-executable instructions for executing on a computer system a computer process, the computer process comprising: 








executing a computational instruction set (CIS) at a program slot in a computational storage processor of a computational storage device (CSD) having a profiler configured to measure one or more execution parameters of the CIS;


generating a log of the execution parameters of the CIS; 

counting executed segments of the CIS to provide trace information; 

providing access to the log and the trace information; and 







optimizing the CIS using the one or more execution parameters of CIS and the trace information.

14. The one or more non-transitory computer-readable storage media of claim 13, wherein the CIS is an enhanced Berkeley Packet Filter (eBPF) instruction set.
15. The one or more non-transitory computer-readable storage media of claim 13, wherein the computer process further comprising enabling CIS profiling using the profiling component in response to receiving a non-volatile memory express (NVMe) set feature command from a host.
16. The one or more non-transitory computer-readable storage media of claim 13, wherein the computer process further comprising translating the CIS into a native instruction set before executing the CIS.
17. The one or more non-transitory computer-readable storage media of claim 16, wherein the native instruction set is at least one of an advanced risc machines (ARM) instruction set and an RISC instruction set.
18. The one or more non-transitory computer-readable storage media of claim 13, wherein the execution parameters include at least one of (a) total execution time of the CIS, (b) number of times each instruction of the CIS is executed, (c) percentage taken for every branch in the CIS, (d) number of dynamic random access memory (DRAM) memory accessed, and (e) cache utilization ratio.

15. The one or more non-transitory computer-readable storage media of claim 13, wherein the CIS is an enhanced Berkeley Packet Filter (eBPF) instruction set.
16. The one or more non-transitory computer-readable storage media of claim 14, wherein the computer process further comprising enabling CIS profiling using the profiling component in response to receiving a non-volatile memory express (NVMe) set feature command from a host.
17. The one or more non-transitory computer-readable storage media of claim 14, wherein the computer process further comprising translating the CIS into a native instruction set before executing the CIS.
18. The one or more non-transitory computer-readable storage media of claim 17, wherein the native instruction set is at least one of an advanced risc machines (ARM) instruction set and an RISC instruction set.
19. The one or more non-transitory computer-readable storage media of claim 14, wherein the execution parameters include at least one of (a) total execution time of the CIS, (b) number of times each instruction of the CIS is executed, (c) percentage taken for every branch in the CIS, (d) number of dynamic random access memory (DRAM) memory accessed, and (e) cache utilization ratio.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 8, 10, 13, 14, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘Computational storage: an efficient and scalable platform for big data and HPC applications’ by Mahdi Torabzadehkashi et al. (hereinafter referred to as Tora) (from Applicant’s IDS) in view of ‘NVM Express Revision 1.2.1’ copyright 2007 - 2016 NVM Express, Inc. (hereinafter referred to as NVMe) (from Applicant’s IDS).

Note, since independent claim 8 is the most specific of the independent claims, specific rejections are made in the rejection to claim 8.  The broader method of claim 1 is covered by the rejections laid out in the rejection to claim 8 below.  The same follows for dependent claims 2 – 7, which are covered by the rejections laid out in the rejections to claims 8 – 14.

Referring to claim 1, claim 8 recites the corresponding limitations as that of claim 1.  Therefore, the rejection of claim 8 applies to claim 1.  See below.

Note, claim 3 recites the corresponding limitations of claim 10.  Therefore, the rejection of claim 10 applies to claim 3.  See below.

Note, claim 6 recites the corresponding limitations of claim 13.  Therefore, the rejection of claim 13 applies to claim 6.  See below.

As per claim 7, Tora does not appear to explicitly disclose “optimizing the CIS further comprising optimizing the CIS before generating a native instruction set based on the CIS.”
However, NVMe discloses “optimizing the CIS further comprising optimizing the CIS before generating a native instruction set based on the CIS” (section 5.11 and page 105 NVM command set attributes including maximum outstanding commands (MAXCMD) for optimizing the number of commands submitted to an I/O queue. Section 6.7 optimize performance and reliability with dataset management command for attributes like frequency that data is read or written, access size, and other information).
Tora and NVMe are analogous art because they are from the same field of endeavor, which is storage devices.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tora and NVMe before him or her, to modify the teachings of Tora to include the teachings of NVMe so that a computational storage device would optimize the CIS.
The motivation for doing so would have been to optimize performance and reliability (as stated by NVMe at section 6.7).
Therefore, it would have been obvious to combine NVMe with Tora to obtain the invention as specified in the instant claim.

Referring to claim 8, Tora discloses “A system, comprising: a storage device; a non-volatile memory express (NVMe) interface to communicate with a host” (Fig. 4 CSD computational storage device with NVMe host interface); “and a computation system controller (CSC) to store one or more computer program instructions executable on a processor” (Fig. 4 ARM R5 and ARM A53 ISP engine processors execute instructions); “a computational storage device (CSD)” (Fig. 4); “generating a log of the execution parameters of the” instructions (‘Benchmarks and results’ on page 19 reporting performance, measuring energy consumption, using logging tool).
	Tora does not appear to explicitly disclose “executing a computational instruction set (CIS) at a program slot in a computational storage processor of a computational storage device (CSD) having a profiler configured to measure one or more execution parameters of the CIS; generating a log of the execution parameters of the CIS; counting executed segments of the CIS to provide trace information; providing access to the log and the trace information; and optimizing the CIS using the one or more execution parameters of CIS and the trace information.”
	However, NVMe discloses “executing a computational instruction set (CIS) at a program slot in a” device (page 11 and Figure 209 submission queue with fixed slot size that host uses to submit commands for execution) “having a profiler configured to measure one or more execution parameters of the CIS; generating a log of the execution parameters of the CIS” (page 11 and Figure 209 submission queue with fixed slot size that host uses to submit commands for execution. Sections 5.2 and 5.10.1.2 the SMART / Health Information log, and performance may be calculated using parameters returned as part of the SMART / Health Information log. Specifically, the number of Read or Write commands, the amount of data read or written, and the amount of controller busy time enables both I/Os per second and bandwidth to be calculated); “counting executed segments of the CIS to provide trace information” (sections 5.2 and 5.10.1.2 the number of Read or Write commands); “providing access to the log and the trace information” (section 5.2 host software reads the indicated vendor specific log page using Get Log Page command); “and optimizing the CIS using the one or more execution parameters of CIS and the trace information” (section 5.11 and page 105 NVM command set attributes including maximum outstanding commands (MAXCMD) for optimizing the number of commands submitted to an I/O queue. Section 6.7 optimize performance and reliability with dataset management command for attributes like frequency that data is read or written, access size, and other information).
 	It would have been obvious to one of ordinary skill in the art to combine NVMe with Tora so that a method includes “executing a computational instruction set (CIS)” (as in NVMe) “at a computational storage device (CSD)” (as in Tora) and “executing the CIS at a program slot” (as in NVMe) “in a computational storage processor of the CSD” (as in Tora).
	Tora’s computational storage device is taught as including an NVMe interface to a host and NVMe describes logging monitored execution parameters.  As stated by NVMe at section 5.2, such logged information is used to notify host software of status, error, and health information as these events occur.
Tora and NVMe are analogous art because they are from the same field of endeavor, which is storage devices.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tora and NVMe before him or her, to modify the teachings of Tora to include the teachings of NVMe so that a computational storage device would include a monitoring mechanism for logging execution parameters, which may be accessed by a connected host.
The motivation for doing so would have been to notify host software of status, error, and health information as these events occur (as stated by NVMe at section 5.2).
Therefore, it would have been obvious to combine NVMe with Tora to obtain the invention as specified in the instant claim.

	As per claim 10, NVMe discloses “enabling CIS profiling using the profiling component in response to receiving an NVMe set feature command from a host” (section 5.15 and figure 105 set features command. 5.15.1.4 logging temperature based on set features command, 5.15.1.11 logging and reporting events based on set features command).
Tora and NVMe are analogous art because they are from the same field of endeavor, which is storage devices.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tora and NVMe before him or her, to modify the teachings of Tora to include the teachings of NVMe so that a computational storage device would include a monitoring mechanism for logging execution parameters, which may be accessed by a connected host.
The motivation for doing so would have been to notify host software of status, error, and health information as these events occur (as stated by NVMe at section 5.2).
Therefore, it would have been obvious to combine NVMe with Tora to obtain the invention as specified in the instant claim.

	As per claim 13, Tora discloses “the execution parameters include at least one of (a) total execution time of the CIS, (b) number of times each instruction of the CIS is executed, (c) percentage taken for every branch in the CIS, (d) number of dynamic random access memory (DRAM) memory accessed” (page 19 Benchmarks and results, total elapsed time).
Also, NVMe discloses “the execution parameters include at least one of (a) total execution time of the CIS, (b) number of times each instruction of the CIS is executed, (c) percentage taken for every branch in the CIS, (d) number of dynamic random access memory (DRAM) memory accessed” (section 5.10.1.2, Figure 80 'data units read,' 'data units written,' 'host read commands,' 'host write commands,' etc.).
Tora and NVMe are analogous art because they are from the same field of endeavor, which is storage devices.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tora and NVMe before him or her, to modify the teachings of Tora to include the teachings of NVMe so that a computational storage device would include a monitoring mechanism for logging execution parameters, which may be accessed by a connected host.
The motivation for doing so would have been to notify host software of status, error, and health information as these events occur (as stated by NVMe at section 5.2).
Therefore, it would have been obvious to combine NVMe with Tora to obtain the invention as specified in the instant claim.

Referring to claim 14, claim 8 recites the corresponding limitations as that of claim 14.  Therefore, the rejection of claim 8 applies to claim 14. 
Also, Tora discloses “One or more non-transitory computer-readable storage media encoding computer-executable instructions for executing on a computer system a computer process” of claim 8 (Figure 4 ARM R5 and ARM A53 processors executing instructions).
As above, Tora and NVMe are analogous art because they are from the same field of endeavor, which is storage devices.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tora and NVMe before him or her, to modify the teachings of Tora to include the teachings of NVMe so that a computational storage device would include a monitoring mechanism for logging execution parameters, which may be accessed by a connected host.
The motivation for doing so would have been to notify host software of status, error, and health information as these events occur (as stated by NVMe at section 5.2).
Therefore, it would have been obvious to combine NVMe with Tora to obtain the invention as specified in the instant claim.

Note, claim 16 recites the corresponding limitations of claim 10.  Therefore, the rejection of claim 10 applies to claim 16.

Note, claim 19 recites the corresponding limitations of claim 13.  Therefore, the rejection of claim 13 applies to claim 19.

Note, claim 20 recites the corresponding limitations of claim 7.  Therefore, the rejection of claim 7 applies to claim 20.

Claims 2, 4, 5, 9, 11, 12, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tora in view of NVMe, as applied to claims above, further in view of Applicant’s Admitted Prior Art (hereinafter referred to as AAPA).

Note, claim 2 recites the corresponding limitations of claim 9.  Therefore, the rejection of claim 9 applies to claim 2.  See below.

Note, claim 4 recites the corresponding limitations of claim 11.  Therefore, the rejection of claim 11 applies to claim 4.  See below.

Note, claim 5 recites the corresponding limitations of claim 12.  Therefore, the rejection of claim 12 applies to claim 5.  See below.

	As per claim 9, neither Tora nor NVMe appears to explicitly disclose “the CIS is an enhanced Berkeley Packet Filter (eBPF) instruction set.”
	However, as stated by AAPA, Berkeley Packet Filter (BPF) is a technology used in certain CSD systems for processing data (Applicant’s Specification at [0001]).
Tora, NVMe, and AAPA are analogous art because they are from the same field of endeavor, which is storage devices.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tora, NVMe, and AAPA before him or her, to modify the teachings of Tora and NVMe to include the teachings of AAPA so that a BPF instruction set is sent to the computational storage device.
The motivation for doing so would have been to utilize the known advantages of a BPF, such as its ability to run anywhere through either emulation or translation (as stated by AAPA at [0001]).
Therefore, it would have been obvious to combine AAPA with Tora and NVMe to obtain the invention as specified in the instant claim.

As per claim 11, neither Tora nor NVMe appears to explicitly disclose “the computer program instructions further comprising translating the CIS into a native instruction set before executing the CIS.”
However, as stated by AAPA, BPF is a virtual instruction set that has the capability to run anywhere through either emulation or translation to a native instruction set (AAPA at [0001]).
Tora, NVMe, and AAPA are analogous art because they are from the same field of endeavor, which is storage devices.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tora, NVMe, and AAPA before him or her, to modify the teachings of Tora and NVMe to include the teachings of AAPA so that a BPF instruction set is sent to the computational storage device.
The motivation for doing so would have been to utilize the flexibility of BPF (as stated by AAPA at [0001]).
Therefore, it would have been obvious to combine AAPA with Tora and NVMe to obtain the invention as specified in the instant claim.

	As per claim 12, Tora discloses “the native instruction set is at least one of an advanced risc machines (ARM) instruction set and an RISC instruction set” (Fig. 4 ARM).
As above, Tora, NVMe, and AAPA are analogous art because they are from the same field of endeavor, which is storage devices.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tora, NVMe, and AAPA before him or her, to modify the teachings of Tora and NVMe to include the teachings of AAPA so that a BPF instruction set is sent to the computational storage device.
The motivation for doing so would have been to utilize the known advantages of a BPF, such as its ability to run anywhere through either emulation or translation (as stated by AAPA at [0001]).
Therefore, it would have been obvious to combine AAPA with Tora and NVMe to obtain the invention as specified in the instant claim.

Note, claim 15 recites the corresponding limitations of claim 9.  Therefore, the rejection of claim 9 applies to claim 15.

Note, claim 17 recites the corresponding limitations of claim 11.  Therefore, the rejection of claim 11 applies to claim 17.

Note, claim 18 recites the corresponding limitations of claim 12.  Therefore, the rejection of claim 12 applies to claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Enabling Cost-effective Data Processing with Smart SSD’ by Yangwook Kang et al., In 2013 IEEE 29th symposium on mass storage systems and technologies (MSST), pages 1–12. IEEE, 2013, teaches modern SSDs have powerful processors, memory, and multiple I/O channels to flash memory, enabling in-storage processing with almost no hardware changes, and offloading I/O tasks allows a host system to fully utilize devices’ internal parallelism.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184